DISSENTING OPINION BY
JUDGE BLAND.
The so-called slough begins at and in the bed of the main channel of Shoal creek and empties below into the main channel of the principal stream. In times of freshet and of high water, it served to carry forward and below plaintiff’s lands a portion'of the water coming down the channel of the main stream. It was a water way beginning in and ending in Shoal creek, through which Shoal creek waters flowed. It was therefore no misnomer to call it Shoal creek in the instructions, nor could the jury have been misled ! by so naming it, for it was the Shoal creek or slough— or call it what you may — that the defendant had dammed up by building an embankment across. There is no pretense that any other Shoal • creek or slough was dammed up; the jury could not have inferred that the main stream was meant; if they had, *313their verdict would have been for the defendant, for there was no proof whatever that the main stream had been dammed up by the embankment. The error, if error it is, was one which did not in the least predjudice the defendant, nor as we have seen, could the jury have been misled by it. I think the judgment should be affirmed.